Title: From George Washington to William Heath, 19 February 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor 19th Feby 1781.
                        
                        I have recd your favors of the 17th and 18th. Major Reids sentence was published in the orders of yesterday.
                        The reason of my not including Colo. Sprout or Major John Porter was—that the first was up here himself, and
                            mentioned the obligation he was under of going immediately to the Eastward—the last, I understood, was employed in
                            executing the duty of Dy Adjt General to the Garrison.
                        General Parsons’s proposition of sending the seven Recruits immediately back to the Assembly, now sitting at
                            Hartford, I think a very good one, because it will serve to point out, to the Legislature, the impositions that will
                            inevitably be put upon the public, if any but military Men are to be judges of the sufficiency of Recruits—But to avoid
                            the expence and trouble of bringing such trash to the Army and sending them back, I think it highly necessary, that a
                            Feild Officer should attend each Place of rendezvous, whose business it shall be to inspect each Recruit, and should there
                            be any defect in him, return him immediately to the town from whence he came. General Parsons will know who of the Feild
                            Officers, now in Connecticut, are convenient to the Places of rendezvous, and he may appoint them accordingly; and as our
                            situation will require immediate reinforcement, let directions be given to the superintending Officers to send forward the
                            Recruits as they come to the rendezvous—We shall have Cloathing (if the State does not provide it) to make them
                            comfortable, if not uniform, and if the State should make provisions, it may follow. 
                        The General Order is sufficient authority for you to order the execution of Taylor. With great Regard I am
                            Dear Sir Your most obt and hble Servt
                        
                            Go: Washington
                        
                    